 1
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                                      DISTRICT OF NEVADA
10
      MYKALAI KONTILAI, et al.,
11                                                           Case No.: 2:19-cv-00718-APG-NJK
             Plaintiff(s),
12                                                                          Order
      v.
13                                                                      [Docket No. 7]
      TIMOTHY DENNIN, et al.,
14
             Defendant(s).
15
            Pending before the Court is a motion to withdraw as counsel for Plaintiffs. Docket No. 7.
16
     Any response to that motion must be filed by July 25, 2019. The Court hereby SETS a hearing on
17
     the motion for 9:30 a.m. on August 8, 2019, in Courtroom 3C. In addition to withdrawing counsel
18
     and any newly retained counsel, Mr. Kontilai and a corporate representative for Plaintiff Collectors
19
     Coffee1 must appear personally at the hearing. FAILURE TO COMPLY WITH THIS ORDER
20
     MAY RESULT IN THE IMPOSITION OF SANCTIONS, UP TO AND INCLUDING
21
     CASE-DISPOSITIVE SANCTIONS.
22
            The Court reminds the parties that corporations are not permitted to proceed pro se. See
23
     United States v. High Country Broad. Co., Inc., 3 F.3d 1244, 1245 (9th Cir. 1993).
24
25
26
27
          1
            To the extent Mr. Kontilai may also act as a corporate representative for Plaintiff
28 Collectors Coffee, no additional corporate representative need appear.

                                                      1
 1         Lastly, withdrawing counsel shall serve a copy of this order on Plaintiffs, and shall file a
 2 proof of service by July 17, 2019.
 3         IT IS SO ORDERED.
 4         Dated: July 12, 2019
 5                                                              ______________________________
                                                                Nancy J. Koppe
 6                                                              United States Magistrate Judge
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    2
